SMITH, Chief Justice.
Appellants have filed no brief in this case, but appellee has filed a brief in his own behalf. We have examined the record, on the face of which no fundamental error appears, in this situation -it becomes our duty to affirm the judgment, and it is so ordered. Article 1848, as amended by Acts 1935, 44 Leg. p. 225, ch. 90, § 1 (Vernon’s Ann.Civ.St. art. 1848); Rule 39, Courts of Civil Appeals; Lucky Hill Oil Co. v. Everts (Tex.Civ.App.) 271 S.W. 1119; Thweatt v. Wichita County Lumber Co. (Tex.Civ.App.) 238 S.W. 310; Martin v. Security Nat. Bank (Tex.Civ.App.) 252 S.W. 328.
Affirmed.